Earl Warren: Number 482, Federal Communications Commission, Petitioner, versus Taft B. Schreiber, et al. Mr. Douglas.
John W. Douglas: Mr. Chief Justice, may it please the Court. This case is here on writ of certiorari to the Ninth Circuit. That Court had affirmed an order of the District Court for the Southern District of California. The Southern District Court, the District Court for the Southern District of California had previously attached certain conditions to the enforcement of a subpoena and orders to testify, which had been issued by the Federal Communications Commission. The FCC's subpoena and orders had come during the course of a lengthy Commission investigation in the television programming. The basic purpose of that investigation was to determine whether the networks, the licensees, or others might be arbitrarily restricting or excluding the broadcast of otherwise meritorious programs. As secondary and alive purposes, the Commission wished to determine whether new rules should be proposed to cope with this important and complicated field and also whether new legislations should be suggested to the Congress. At the outset of the investigation itself, the Commission directed that public sessions were to be the prevailing practice, but the private sessions could be ordered, should be ordered by the presiding officer if the occasion warranted. In the fall of 1960, a subpoena duces tecum was served upon the respondent Schreiber. He was then a Vice President of the other respondent MCA. MCA, an affiliate of Music Corporation of America, was engaged in various phases of the television industry. It was a talent agency for performers both over television and in the movies. It was a producer of shows. It was a packager of shows and it was a representative of other packagers. I might say that a packager is someone who assembles the raw ingredients which go to comprise a performance, primarily the script and the stars, and this assemblage, if you will, is then turned over to the producer, whose job it is to convert it into something which can be physically shown on television screens.
Potter Stewart: MCA had been the defendant in an antitrust action earlier, had it? Or what was the chronology of that? Because before -- at one stage of the game, MCA was also an agent for a talent, was it not?
John W. Douglas: That's right. The antitrust action was commenced after this investigation had gotten underway and ended in a consent --
Potter Stewart: Right.
John W. Douglas: -- decree in which the MCA decided to get out of the talent agency business.
Potter Stewart: But at this time, they were in both?
John W. Douglas: This time, they were in both.
Potter Stewart: But I suppose that's not very relevant to this.
John W. Douglas: Well think it is, in the sense that -- the anti-trust suit is not particularly relevant. In fact, they're in the talent agency business once because –-
Potter Stewart: That was one of the things that the investigation was about?
John W. Douglas: It was one the things the investigation was about, the extent to which the production of television programs and the authentication of them tied in with the talent agency business. Mr. Schreiber was asked to bring with him two lists of documents. One was a list of programs which MCA had produced, and this was turned over to a Commission without objection or qualification. The second list was for programs which MCA had packaged, or in which MCA had participated as a representative of the package. Mr. Schreiber, at the hearing, took the position that the disclosure of this information would impose a significant competitive loss upon MCA and therefore decline to turn them over unless they are received and held under a pledge of confidential treatment. The presiding officer denied the request for confidential treatment and the -- the respondents then sought to have this ruling overturned by filing a petition signed by a counsel with the full Commission. Now, the Commission then denied the request in the fairly careful opinion which is contained in the record itself and the -- the hearing was resumed before the presiding officer in Los Angeles. At the resumed hearing, the respondents brought in their request for confidentiality. Prior to that time, they had urged that confidential status be accorded only to this list of MCA-packaged programs. At the resumed hearing, they requested that confidential treatment be accorded not merely to the list, but to all testimony and all evidence of any kind which might be adduced from Mr. Schreiber or from the respondent, MCA, presumably from any other official of MCA. This was denied by the presiding officer and Mr. Schreiber then declined to testify further on the grounds that he felt confidential treatment should be accorded. He was then excused from the stand and the litigation shifted to the District Court. The Commission filed a petition for enforcement with the District Court. And the District Court acting on the record made before the Commission concluded that the investigation was a proper and lawful one and that the list of packaged programs was both relevant and material to the purposes of the investigation. And it therefore directed the respondents to produce the lists to the Commission and also directed Mr. Schreiber to reappear for further questioning. However, it then went on to attach the conditions which is the subject of the litigations in this Court. Conditions were first that the list of the packaged programs had to be received in confidence and that all future testimony of any kind in response to whatever questions might be asked was likewise to be received in confidence by the Commission, and further that if the Commission wished to have the confidential label taken off any of these materials or any of these future testimony which might be taken. It would have to come back into the District Court and demonstrate to the satisfaction of the Court that there was good cause for making it public. In so doing, the District Court committed a basic error by ignoring the Commission's discretion, over this position of request for confidential treatment. After all, Section 4 (j) of the Communications Act gives to the Commission broad powers in shaping its own procedural rules and that language has been given a sympathetic construction by this Court in the Pottsville Broadcasting and WJR decisions. And it would seem that the latitude afforded the Commission, by that section and by this Court, is particularly desirable here where matters of confidentiality are concerned.
Arthur J. Goldberg: Mr. Douglas, before you move into (Inaudible) at this point, I've read this (Inaudible), how does the regulations and the provision under the investigatory procedure (Inaudible) the person involved in (Inaudible) is entitled to counsel.
John W. Douglas: Yes, he is entitled to counsel.
Arthur J. Goldberg: But what would be the (Inaudible) entitled to counsel (Inaudible)--
John W. Douglas: It's our view --
Arthur J. Goldberg: I gather the record is (Inaudible) investigatory procedures, (Inaudible) and you said that the counsel could make (Inaudible) result with this counsel that, he happen to have the permission (Inaudible). The record here is -- it seemed to indicate that other than (Inaudible) that investigatory procedure is involved, nevertheless for the production of the record and (Inaudible) that the right of counsel is to comply to the Commission for (Inaudible) and the witness and not the counsel will state this objection is the reason why (Inaudible)
John W. Douglas: Your Honor --
Arthur J. Goldberg: (Inaudible)
John W. Douglas: That is not the procedure which the Commission follows now and it's not the procedure which could be followed under the relief which we're requesting here insofar as future testimony is concerned. At the time that the hearing was conducted, counsel was not permitted to make objections at the time of interrogation. Those rules were changed subsequent to the decision favorable to the Commission in the Ninth Circuit and therefore in our view, that question of representation is not involved here.
Earl Warren: You are not challenging therefore the order which implied the procedure of this (Inaudible)?
John W. Douglas: No, we're not challenging that part of the order.
Earl Warren: And in this case if we have to assume your reflection and whatever further proceedings that began in this case, I take it what it says in other cases as well? Do they (Inaudible)
John W. Douglas: That's correct in accepting your view of what the counsel should do –-
Earl Warren: (Inaudible)
John W. Douglas: Now --
Earl Warren: (Inaudible)
John W. Douglas: In all candor, I'd like to make this one caveat and that is with respect to Annex A. Annex A, which is the list of packaged programs, was one of the issues before the District Court. The other was the matter of future testimony. As to Annex A, it's our position that the respondents had a full opportunity, even under the Commission's prior rules to make a showing that they would sustain a competitive law. So, I say that with two reasons, Your Honor. First, they had an opportunity and availed themselves of it to make a written motion signed by counsel to the full Commission. Secondly, at the time the hearing was resumed, they filed both a written motion with the presiding officer and also were permitted oral argument at that time on the motion. But the significant point in our view is that at no time did they attach any affidavits to the motions prepared by counsel to show wherein competitive laws would be injured. So that insofar as any prejudice might have been suggested with respect to Annex A, I would say that there were ample opportunities to have respondent's position put forth. Now, so far as the future testimony is concerned, there, all that's being asked is that Mr. Schreiber goes back and testify before the Commission, before the presiding officer, and at that time under the rules of the Commission, he will be permitted to have counsel represent him, advice him and make objections. The agency latitude which seems appropriate here where we deal with matters of confidentiality stemmed from the fact that such questions necessarily involve matters of expertise, informed judgment, familiarity with the regulated industry. You can't deal with matters of competitive impact, structure of the industry, and the balancing of the competing and private interests in deciding a question of this kind without the kind of informed judgment which the Commission is presumed to have, so that the function of the District Court, when it is reviewing action of the Commission where matters of confidentiality are concerned is not to write on a clean slate. Its job is not to decide which procedure it would have followed had it been sitting as the Commission. Rather its job is simply to redo the action of the Commission itself for possible abuse of discretion. The Court's own discretion at the District Court level in our view does not come into play unless and until there's been a proper determination that the Commission has stepped outside reasonable bounds. In this, the District Court did not do, did not purport to pass upon the discretion which the Commission enjoys, and the Court of Appeals fell into the same pitfall. Had the District Court in deciding this case, passed upon the general rule adopted by the Commission at the outset of this proceeding, it would have been compelled in our view to hold that the presumption favoring public disclosure was a reasonable one. What the Commission did at the outset of the proceedings was quite simple. It stated that public proceedings were to be the rule, but that private sessions could be ordered when the occasion called for it.
Arthur J. Goldberg: Mr. Douglas, this -- is there any review under your theory, a judicial review of the Commission's determination under its own regulations about keeping things confidential?
John W. Douglas: Yes, Your Honor.
Arthur J. Goldberg: And how would that be? Suppose that the Commission, when a party comes in and he claims -- he asked the Commission to invoke its rule about confidence. And the Commission rules that it will not and directs him to answer. And as soon as he answers, it's public, where does he ever get a judicial review under those circumstances?
John W. Douglas: Well, he can decline to answer, Your Honor, as he did here. And then the Commission is compelled to go into the District Court and demonstrate that the investigation was a proper one and a lawful one.
Arthur J. Goldberg: That relates back within to the question I asked you earlier, if this counsel never had a chance and the layman or himself was required and willing to argue his reasons for confidentiality. Is this case right for a determination by us in the question or should it go back under the new theory of the Commission where it can fully advise him (Inaudible)?
John W. Douglas: I think after five years Your Honor, it's very ripe. What we have here is a very simple record. What we have here also are -- is a future testimony as to which the new Commission rules provide adequate protection. The basic vice in this order of the District Court is saying that no matter what testimony is given in the future, that's going to be received in confidence. That's a simple proposition and the records complete on it. The question is simply whether the District Court was entitled to reach that conclusion. When that case goes back to the Commission and future questions are asked, then it is the prerogative of the counsel to object to questions, to advice his client and that will take care of the problem to which you've adverted. So far as the Annex A list again is concerned, I think that the respondents did have adequate opportunity to make their presentation to counsel. They failed to attach any affidavits with the necessary factual showing, and accordingly in our view, the absence of counsel did not prejudice them with respect to Annex A. As to future testimony, the rules of the Commission will take care of that.
Byron R. White: At this point, I take it that as far as the Annex is concerned, Mr. Douglas, the case is over as far as that's concerned. That's in the record. It's not to be -- I mean as far -- you're asking us to the -- the effect of our ruling as you requested would be that Annex A is in the record and it is public.
John W. Douglas: That's correct. They had their chance to make the showing and haven't done so.
Byron R. White: The testimony is otherwise, as far as testimony --
John W. Douglas: That's right. The testimony hasn't been given a chance. Have the District Court passed upon this general rule outlined by the Commission at the start of its investigation, we feel that it would have been compelled to conclude that it was a reasonable one and I say that for three separate reasons. In the first place, public disclosure does tend to build a better record because it tends to elicit comments from interested parties and silence of course doesn't permit that. Secondly, a public disclosure, an open record will encourage industry acceptance of any future rule which may subsequently develop and this was an idle speculation on the Commission's part. The Commission in the order instituting the investigation specifically stated that one of the purposes of the investigation was to decide whether new rules should be proposed. If such rule should have been proposed and had been adopted, industry understanding would be important in the total regulatory scheme. And of course, under the Commission's congressional charter, it's required to make an annual report to the Congress. That the Commission can cite to matters in the public record, it's in a better position to make a more complete and meaningful report. So that all these elements merely point to the same general preference, for disclosure which the Act permits and which the Commission directed -- prevail at the start of the hearings. Since the Commission's rule on disclosure was reasonable, there remains in our view basically only the question whether the respondents had made out a case here as to why an exception should have been made for them. They were entitled to make such a showing. In our view, they fell far short of it. They made no showing whatsoever with respect to damage it might stem from possible future testimonies, and there was no way they could. Questions hadn't been asked, no lines of inquiry have been marked out and the only way in which the District Court's decision in this regard can be supported is on the assumption that every question, every answer to that question, and every document that might be subpoenaed in the future would necessarily involve not only important trade secrets, but that the private interest stemming from competitive laws in disclosure would outweigh the public interest elements favoring disclosure. I think that to recite that proposition which is essential to support District Court's blanket non-disclosure rule furnishes its own reputation. But I like to point out one element which seems to me that clenched this particular point. Annex A, which has the list of MCA-produced programs, was turned over voluntarily. This is the list of programs which MCA itself had produced. Now, under the District Court's order, however, Mr. Schreiber couldn't be questioned about that list except in confidential sessions. Had MCA felt that there were business secrets involved, presumably they would have objected to turning over Annex A as it had objected to turning over Annex B. It did not do so and therefore I think the fact that the District Court's order would reach questions concerning the very document which MCA turned over, shows how extreme and the same extent, how baseless the District Court's blanket order really is. And finally, so far as the Annex A list is concerned, there was no showing with respect to any specific injury. MCA at that time was engaged in a variety of phases of the television industry. It was an agent, it was a producer, it was a packager, it was a representative of packagers. It competed with the networks, with television stations, with other producers, other agents, and it had a variety of different phases of business. There's no indication in any of the materials supplied by MCA as to what phase of its business it was concerned about, whether it was concerned about its agency business, whether it was concerned about its production business, or what its relationships were that it felt might be damaged. And no indications as to how much business would be lost or the general order of business and as a practical proposition, it's difficult to see how a list of programs which presumably are -- which are the things which MCA was showing, how those could be considered trade secrets. Now, they might be trade secrets. It's conceivable that they might be, although we have no basis to that effect, but it was up to the respondents to come in and show why they fell into that category. They didn't do so although they had adequate opportunity to do so on the occasions which counsel was permitted to make written presentations as well as oral arguments. And I should like to close this aspect of my argument to quoting that part of the District Court's original opinion which I think shed some light on a rather tentative view which the District Court at least at one point had, as to the nature of the trade secrets involved. At page 116 of the record, District Court said, “However, I am of the opinion that in view of the well-grounded fears of the testimony -- of the respondents, that the testimony to be given might resolve in disclosure of trade secrets of which competitors might take advantage”. And the Court of Appeals, in similar vein, on page 144 of the transcript stated that the appellees, in effect, should be protected against the improvident disclosure of possible valuable trade secrets. But far more sufficient, far more powerful showing is required to support confidential treatment.
Byron R. White: We'll recess now. Mr. Douglas, you may continue your argument.
John W. Douglas: Before the luncheon recess, I may have confused the Court with respect to the difference between Annex A and Annex B. Annex A in the subpoena was for the lists of programs which MCA had produced. That was the list which was turned over without objection. Annex B was the list of programs which MCA had packaged or in which MCA had acted as the representative of the package, and that was the list which was not turned over. There is a thread which runs throughout the respondent's brief to the effect that somehow MCA was singled out for hostile and discriminatory treatment by the Commission. Of course MCA's testimony comprises a very small part of the total record of some 12,000 pages which has been amassed today. The networks were called, licensees were called, other talent agencies, and other producers, so that MCA was not singled out to any particular attention. It is true that the Commission accorded confidential treatment to certain information provided by the other -- some of the other companies, but there is world of difference between the types of information which was given confidential treatment by the Commission than that which was involved here. Confidential treatment was accorded to financial data, cost data and other types of statistical material. Here on the other hand, no such information was involved. All that was sought was a list of programs and of course confidential treatment was not accorded by the Commission, with respect to any future testimony, such as respondents sought and secured in the District Court.
Earl Warren: (Inaudible) no showing about the confidential (Inaudible) Annex B?
John W. Douglas: Annex A was turned over, Your Honor.
Speaker: (Inaudible)
John W. Douglas: Yes, and they made no showing of a factual nature, no affidavits were submitted to support their request for confidential treatment of Annex B. None. And I think it's significant in this respect that William Morris, which is a rival talent agency of MCA did turn over a list of programs where William Morris have represented the packagers and this was volun -- this was turned over in response to a subpoena. Nevertheless, the respondents did not see fit to distinguish between their list, which they didn't wish to turn over, and the Morris list which was, as I say, turned over by that rival agency. Similarly, they made no effort to distinguish between the confidential nature as they alleged with respect to the Annex B documents, which they turned -- which they did not wish to turn over, and the Annex A list, which they did turn over. So that I think here, one can also see that there was a total failure to meet the initial standard of showing that there was some kind of substantial injury to private interest concerned. Had they made such a showing? Then of course the question would have arisen whether the public interests involved in a disclosure on the record of this information was outweighed by those private interests, but there was no showing of private injury by the respondents.
Potter Stewart: Mr. Douglas, if -- if you prevail here as I understand it, it would be your thought, if I understood your answer to Mr. Justice Goldberg, a question by Mr. Justice Goldberg that the -- on the -- on the, on -- in the future hearings now before the Commission, this respondent could protect himself by refusing to answer any given question or by refusing to produce any -- any given thing that might have -- might be subpoenaed and then when he test that seriatim one by one with the Court or would they wait until it was all over and then deal with the Court -- or what --
John W. Douglas: The --
Potter Stewart: -- what would the procedure be?
John W. Douglas: They could take that position before the Commission and the procedure would then be for the Commission to move in District Court to have their own orders to testify in course.
Potter Stewart: And the --
John W. Douglas: And it would be up to Commission to decide how they wish to proceed.
Potter Stewart: And with the -- and the standards should be -- you tell us, the standard with the District Court should then apply would be whether or not the Commission -- the Commission had abused its discretion, and its discretion, you tell us, is very broad.
John W. Douglas: That's correct, Your Honor.
Byron R. White: Perhaps the Annex B (Inaudible)
John W. Douglas: Yes, I -- I had stated that earlier. As far as we're concerned, the respondents have had an adequate showing about -- opportunity to make a showing about Annex B and the record has been made before the Commission –-
Byron R. White: (Inaudible)
John W. Douglas: No, and I --
Byron R. White: (Inaudible)
John W. Douglas: That's correct. Mr. Justice Stewart's question I thought was directed to future questions. It might be made by Commission counsel at resumed hearings.
Earl Warren: Mr. Susman.
Allen E. Susman: Mr. Chief Justice, may it please the Court. The threshold question before this Court is I think really the question of definition of the issue. The Federal Communication Commission has taken the position throughout the case up to an including the time of this argument that this is a question of an order made by a Federal District Court which has a permanent, conclusive, final aspect attached to it. But that is not what we have here. We have an order of an interim nature made by Judge Yankwich which is now being challenged and an order which in the context of the record that was then before Judge Yankwich was eminently proper and eminently designed to lead to the very result that the FCC on analysis would really I think, want to have and namely result which is time-saving, efficient, and which does not derogate from the agency function as distinguished from the Court function. Now, for all we know at this stage of the game, there may be no issue of confidentiality whichever becomes adjudicated on any substantive basis. Because what Judge Yankwich ordered very simply was that the testimony should be given by MCA or its representative, be given in a private hearing originally. Thereafter, the FCC now having had the testimony could determine whether or not it should be released publicly, or whether in their opinion it should be released publicly, whether in their opinion it should be held on a confidential basis, or whatever disposition they might initially determine to do with it. It was only after the testimony had been taken and the Commission has had an opportunity to determine what position it wished to take, that the matter then was to come back to Judge Yankwich for him in effect make a determination of the propriety of the Commission ruling. All Judge Yankwich was asking for was an opportunity to have a complete record, rather than trying to determine a question on what was then a somewhat hypothetical or assumed basis. And in the context of the record, that Judge Yankwich which was then faced with, I say that decision on his part was eminently proper. I think it would be held --
Potter Stewart: It would be -- it would be though under Judge Yankwich's honor, the burden of showing that this should be made public would be upon the Commission, would it not?
Allen E. Susman: No, You Honor. I don't think that necessarily follows. He said in his order that the material would be revealed upon motion for good cause shown. Now, I don't think he was really --
Potter Stewart: Now, the Commission would be the moving party?
Allen E. Susman: Correct.
Potter Stewart: It would be up to them to show good cause and isn't that the burden of proof?
Allen E. Susman: Well, as I say, it's susceptible perhaps to that interpretation, but that, I don't think was what he had in mind. What I think Judge Yankwich was saying was if there had to be some reason for disclosure of the confidential material or the allegedly confidential material. I don't think he was concerned at that point with whether the burden of proof was on one side or the other. I think he was just dealing with the ultimate fact. And in any event, if it were a question of burden of proof, then I presume it would be on a moving party in accordance with the usual decisions in that line including the one that was announced this morning, where I think that specific point was made as the decision was read. Now, I think that it's important to look at the record as I say that was before Judge Yankwich at the time. Beginning with the hearings on this particular investigatory proceeding having to do with television, broadcasting practices, and how programs were selected, how they get on the air, beginning in 1957, and actually two years before that, up until the present time, there have been as Attorney General Douglas indicated, some 12,000 pages of transcript thus far, and as I recall it some 200 or more witnesses who have testified in this proceeding with hundreds and hundreds of exhibits. Of all the witnesses and of all the testimony, only MCA and its representative was singled out for an inquisitorial kind of examination. Not only through the witness that testified on its behalf, its Vice President Mr. Schreiber, but also from a standpoint of a great many other witnesses. For example, the networks, the chairman of the board of NBC was cross-examined in effect but without benefit of counsel to represent him as to whether or not NBC had shown preferential treatment to MCA in the course of the years of dealing between a producer of television programming and a network. Similarly other network representatives were asked the same kind of question. Other witnesses having to do with the production of programs on an independent basis were asked time and again in the course of this hearing whether or not they found it difficult to obtain actors and actresses and other creative talent for their shows. And thus we're unable to compete on an even basis or a fair basis with MCA because MCA was not only a producer of television programming, but was also a theatrical agent representing some of the people in question. And is -- it was -- as was born out by the record, MCA at this time was -- had been granted a waiver by the applicable guilds having to do with this field of endeavor, permitting them to act in both capacities. But there was a great deal of questioning of this sort and as the record indicates it was directed towards the witnesses in a manner which was designed almost or tempted to design an affirmative answer to a question which would indicate some wrongdoing on the part of MCA. Now, this happened before the testimony of Mr. Schreiber, it continued after the testimony of Mr. Schreiber in a series of hearings in various parts of the country. In addition, only with respect to MCA was a copy of the MCA S-1 form filed with the Securities and Exchange Commission placed into evidence, together with an analysis of that form which was designed to show again, as the comments indicate and which is part of it in the record here, that there was something strange, peculiar, unique, wrong about MCA's activities as indicated on the S-1 form. Now, that's the background of the case apart from the testimony of Mr. Schreiber and the incidents that developed in the course of that interrogation.
Earl Warren: Wasn't that the purpose of the -- of the investigation to -- to see if there was anything wrong? Isn't that what the Congress contemplated and what the Commission was devoting its attention to, to see if there are any obstructions in the industry or any wrongdoing of any kind?
Allen E. Susman: No, Your Honor. I don't think that was purpose of the investigation --
Earl Warren: What was the purpose?
Allen E. Susman: At least, that wasn't the announced purpose. The announced purpose was to determine the methods and the practices and the procedures involved in the process. Not from the standpoint of determining whether or not there was any wrongdoing, but to determine how it actually worked. What was involved in this process by which a script written by a writer ultimately developed into a film shown on a television station in Albuquerque, New Mexico? That as I view it, was the impact of the various, enabling orders which came down from the Commission on this particular hearing.
Earl Warren: Well, they weren't -- they weren't interested in looking for shortcomings. In the industry, what -- what would be the need of going thought this long procedure and tying up the whole industry that this thing would -- would do?
Allen E. Susman: I think it was -- again, it may have been one of the purposes.
Earl Warren: I beg your pardon?
Allen E. Susman: I say, it may have been one of the purposes to try to develop some indication of wrongdoing on somebody --
Earl Warren: Not to develop a wrongdoing but to determine whether there was any wrongdoing or not.
Allen E. Susman: Well, perhaps as I say --
Earl Warren: If that was their purpose, why couldn't they ask questions about it?
Allen E. Susman: Well, first of all, Your Honor please, I feel that the -- that the enabling orders were basically designed to bring out on an informational basis how it worked rather than to establish any wrongdoing on anybody's part. Secondly, and perhaps, in more direct response to your question, I'm not saying that the Commission does not have the right, under some circumstances to try to develop a course of wrongdoing on somebody's part. I doubt whether the inquisitorial powers of an investigatory hearing is the proper method and the proper way in which that should be accomplished. I don't think that by investigatory proceeding, this particular agency has the power or the right to be to try to develop an antitrust case or try to develop a conspiracy case, or try to develop any kind of a case of that nature. I don't think this is the purpose or the scope, or the proper use of an investigatory proceeding. And certainly not of this particular investigatory proceeding where MCA is not a licensee of the Commission, where at least in theory, it's only tangentially drawn into the controversy because of the fact that happens to produce television programming.
Arthur J. Goldberg: Mr. Susman, in the record at page 11, there's a recital by the Commission that their hearings encompass are the testimony and other evidence concerning the activities, policies, and practices of a number of Hollywood-centered television production companies, talent agencies, talent representatives, program packagers, and/or representatives, West Coast representatives, the National Association of Broadcasters, etcetera. This would seem to run at this finding that the Commission is correct, it seems on contrary to what you just told us saying that your company was the company. You said others, and I noticed that Attorney General Douglas said among others, the Morrison Agency testified, produced the same information which is being sought from you.
Allen E. Susman: Justice Goldberg, maybe I didn't make myself clear. There were many, many other witnesses in the course of these hearings, but the particular approach taken by the Commission with regard to the inquisitorial nature of the questioning, the attempt to find some evil motive or some evil act on the part of any company was only directed to MCA.
Arthur J. Goldberg: You mean that (Inaudible) by not cooperating in the investigation arouse a certain amount of understandable suspicion?
Allen E. Susman: Well, I don't know what the reason was. It wasn't announced during the course of the hearing. The only indication we have is in a brief filed in the course of an intermediate phase of this proceeding where there's some indication of the Commission was working in some capacity with the Department of Justice at the time and these was a --
Arthur J. Goldberg: Could you -- could you enlighten us? Mr. Douglas, in answer to the question I put to him, said that you in your proceeding before the Commission, you filed no affidavit or other document in which you affirmatively set forth the basis on which you claim the confidential treatment of this material. Is that correct?
Allen E. Susman: Yes, Your Honor. It's correct to a point, but I think it has again to be looked at the standpoint of what actually occurred at this hearing. At the hearing itself, the counsel for the witness was not given the opportunity by self-enunciated ground rules to speak for his client. It was placed somewhat in the category of a consultant if the non-lawyer witness happened to recognize that a legal point was involved. He could turn to the lawyer and ask him a question about it and that was about the only function that a lawyer could serve under the ground rules enunciated in this proceeding. And as matter of fact, when the counsel for the witness attempted to make some sort of a record to establish some greater right to counsel, then the hearing officer had enunciated, the attorney was threatened with ejection and with contempt. Now, that was the context of the particular question that Your Honor is asking about. Also, the Commission has never recognized an appealable right as a matter of right to an order of this kind. Where does the affidavit get filed and by whom? Under the ground rules that were laid down for this hearing, there was no real opportunity to file anything of this sort. There was no real opportunity to be heard on this subject, and confidentiality, incidentally which again I think buttresses Judge Yankwich's approach to this is the kind of thing where the more you justify the confidentiality, the more you disclose the trade secret for confidential material that you are trying to protect. That's why Judge Yankwich's order calling for in camera proceedings seemed to me so sensible and so sound. Now, it has so happened and I think Mr. Douglas -- pardon?
Hugo L. Black: Go on and finish that then I want to ask you a question.
Allen E. Susman: That's alright. I think I'm through with that point.
Hugo L. Black: Do you draw any distinction or would you draw any distinction between the powers here in connection with an investigation of an adversary nature? One, we would say whether the context or a right to permit or license or whatever it is. And investigation to carry out the delegated legislative powers of the Congress in the passing -- formulating rules to govern in the future, would you draw any distinction between power of the Commission in those two types of hearing?
Allen E. Susman: If a subject were at large, Your Honor, I would not, I think. But I think under the decision in Hannah versus Larche, we have to recognize that there is an area where the traditional safeguards of due process such as confrontation of witnesses and knowledge of the charges and whose making those, are somewhat different in investigatory proceedings than they are in adjudicatory proceedings.
Hugo L. Black: Well, are they different in an investigatory proceeding by an agent who is selected by Congress on whether they would be in a legislative committee investigating the same thing for precisely the same purpose?
Allen E. Susman: Yes, Your Honor. I think it's quite different in the two cases. I think when it comes to a matter of delegation to an administrative agency, there is a more rigorous view taken of the lengths to which that agency can go in dealing unfairly or in a manner which is claimed to be unfair if the matter where being questioned at large and is true of a legislative committee. I don't think --
Hugo L. Black: Are you talking --
Allen E. Susman: -- you can equate–
Hugo L. Black: Are talking from the standpoint of legislation? Legis -- the power to pass the rule granted by Congress or restrictions imposed by the Constitution?
Allen E. Susman: I think I'm speaking in both areas, Your Honor. At least that has been the approach of the cases as I view them over the years. Again, in pointing out the approach taken by the Commission in this particular hearing, Mr. Schreiber had a very, very difficult decision to make as to how to protect his record without suffering very onerous conditions. It was not only question as I've indicated of possible ejection of his counsel from the proceeding and a possible contempt proceeding against the attorney. But in addition, the Commission made it clear that it intended to call to the attention of the United States Attorney, possible criminal proceedings against Mr. Schreiber for failure to testify as the Commission wanted him to testify. Now, let me stop there for a moment, if I may. As I examine this record, there is nowhere anything wrong that I can perceive that MCA has done or Mr. Schreiber has done in connection with his testimony given in the proceedings to which I have alluded. And yet this one witness was alone of any of the several hundred threatened with a possible criminal contempt proceeding. Now, that's why I feel so strongly that this was a case where the federal court or Judge Yankwich had to find and did find an approach to this which protected the witness against this kind of threatening action on the part of the Commission and still permitted the Commission to get the testimony which it sought to obtain from this particular witness in this particular company.
Earl Warren: Well then, have the other witnesses done anything to provoke a threat such as this?
Allen E. Susman: The only -- there were several other witnesses Your Honor, who took the same approach I think based on the lead of MCA in this particular matter, legal approach. There were several other witnesses I think who came after MCA who followed the lead of MCA. But apart from those and apart form the companies that were involved in the court proceedings in the Cohn case which is an antecedent to this case in the District Court in New York. There were a number of companies at that time who were independent producers, who also questioned the right of the Commission to obtain certain information claimed to be confidential. The difference between the two situations is within the Cohn case in New York, the Commission had indicated what it wanted by sending out a questionnaire. It was simply a question of whether or not the information called for by the questionnaire should be provided or shouldn't it. It wasn't a case like here where we don't know as yet what the Commission intends to ask the witnesses, although we have a pretty good idea that it's going to be a rather comprehensive interrogation. It's also I think of importance to recognize the rules under which the Commission was operating in the course of this inquiry. The right to counsel point is perhaps academic at this juncture because of the enunciation by this Commission and by others including the Federal Trade Commission of a definition of the right to counsel which follows by and large the decision of Judge Yankwich in this case. But it is important to show the climate in which these decisions were being made by the Commission and the manner of subjection of the witness to interrogation by the Commission counsel. Now also, not directly involved but I think importantly involved from this tangential aspect are the rules under which this Commission was operating at the time. The only published rules applying to this hearing was rule -- was a rule of the Commission which in effect turned over to the hearing examiner the right to make rules of procedure as it went along. There was no procedure enunciated by the Commission other than leaving it to the hearing commit -- hearing officer, hearing examiner on a delegated basis the right to do what he felt was proper in the course of the proceeding. So again, in answer to the prior question, nobody could tell in the course of this proceeding what procedure was necessary to effectuate and protect the rights of a witness because there was nothing to turn to, there was nothing to look at, and it was necessary as I said to more or less go along on the basis of trying to make the best record possible under the onerous conditions that were being laid down by the Commission. Now, I think it's helpful to look at the difference between the results under the Judge Yankwich approach and the results under the approach of the Commission. If Judge Yankwich's decision were to be followed, it would mean that a full and complete interrogation of MCA and its representative could be held by the Commission. That information would then be examined by the Commission presumably and a decision would be reached by the Commission as to whether it wished to keep it confidential or it wished to disclose it publicly. It then could bring the matter in the event that it wished to disclose the information publicly and in the further event that MCA objected to that procedure. It could then come into the District Court and have the District Court make its determination of whether or not the Commission was right or wrong in the approach that was taken. But this procedure would permit, I feel, the hearing to proceed in much more expeditious fashion than the approach taken by the Commission and would moreover give the Commission the information which it seeks to have. If you follow the Commission approach in this matter, you have a series of interrupted hearings in which a claim of confidentiality is being made followed by a resort to the enforcement procedures of the federal court, followed by a return presumably for further interrogation and so on in a way which would stretch these hearings out to a much greater length than would be involved if the approach of Judge Yankwich were followed. Now, the Commission has taken the position, as I read their brief, that even though Judge Yankwich's approach may be sensible, may be logical, may be fair, the underlying question is whether it is right as a matter of law. I don't think the two are inconsistent. As a matter of fact, taking all of the cases in this field as a block, the cases cited by the Commission and the cases cited by the respondent in this case, they all ultimately lead to the same result. There is a review power in the federal courts, that review power is based on essential doctrines of fairness, essential doctrines of good sense. The very thing that Judge Yankwich's opinion and decision was designed to accomplish in this case. I don't even think the Commission takes any issue with the question of efficiency. It doesn't take any issue with the fact that Judge Yankwich's approach will do what the Commission once done faster and more comprehensively than its own approach. Again, as I say, the only basis on which I can see that Judge Yankwich's decision is being challenged in this Court is upon the basis of an interference with a determination however unsound, that the Commission itself feels that it alone can be termed.
Arthur J. Goldberg: Well, Mr. Susman, isn't there a fundamental difference though? Isn't your position reduce itself to this, you confirm before the Commission response to the subpoena. You can make the bold statement, the bold statement because you say if you reveal more it's going to prejudice trade secrets. The bold statement, “This is confidential information”. At that point, if you follow Judge Yankwich in what he said, the Commission must terminate the public character of its proceedings, hear you in confidence and at the end of that hearing, makes some determination which is still private and then go to the District Court. As I understood, Mr. Douglas, he's saying that in order for the Commission to exercise its discretion which is first called into play, you've got to give your claiming confidence, your claiming confidence, that the Commission's rules and its statutes says they may conduct a public inquiry and you are trying to carve out an exception. So though -- you're the -- you're the moving party, not the Commission. The Commission normally has a right to proceed publicly. Now, the moving party, you, are taking the position that without telling the Commission why, without documenting it, without giving it any basis, by your bold claim of confidence, the Commission must suspend, hear you privately, and then the question is resolved. Isn't that the difference between you?
Allen E. Susman: That's the position expressed by Mr. Douglas. I think basically –-
Arthur J. Goldberg: But how does it differ? You have said to me in answer to the question as Mr. Douglas said why didn't you file an affidavit? And you said you can't really do that because it would prejudice your trade secrets. So I read the record and your client came in pursuant to legal advice and said, “I can't give the schedule and the information because it is confidential” period. And that's the record before us.
Allen E. Susman: I might point --
Arthur J. Goldberg: Am I wrong about that?
Allen E. Susman: You're correct, Mr. Justice Goldberg in the way you view it. But the point that I'm trying to make is that even if the Commission approach were followed, it would still lead to the same type of court proceeding except more extended and more interrupted than the procedure that Judge Yankwich enunciates.
Arthur J. Goldberg: Not necessarily, the court -- the District Court might say putting as an alternate procedure which is what I take that the Commission is contending. Mr. Gordon might say on the record that it's presented here that I don't have any basis for interfering with Commission's conduct of the hearing and you've been refused to answer but you have to provide a basis for refusal to answer, and I have no -- I'm reviewing the Commission's answer. I'm not the person who acts initially and has to do something on which I -- I have to act.
Allen E. Susman: Yes, Your Honor. But the District Court is not a rubber stamp. It's not an automatic seal of approval. It can view the record as a whole as Judge Yankwich did and reach the conclusion that the attention devoted by the Commission to MCA, the manner in which prior witnesses had been interrogated, as I say, the cross-examination approach of a number independent witnesses designed, attempted to show -- attempting to show misconduct or some evil purpose on the part of MCA, all of these things could lead the District Court and it had the right to do so to lay down what was in effect the same sort of thing as a protective order under Section 30 (b) of the Federal Rules of Civil Procedure for example. I think that the District Court has the same basic power when it comes to enforcement of subpoena issued in behalf of an administrative agency. I think the Court can use a basic approach of fairness, efficiency, common sense, and I think that the law gives it this right, and that's all really that Judge Yankwich did.
Byron R. White: Mr. Susman, how about applying that to Annex B though.
Allen E. Susman: Yes, sir.
Byron R. White: That was asked for, it was refused and now it's important. What possible bases that you've got for saying that Annex B should be held confidential and unpublic --
Allen E. Susman: Well, the difference --
Byron R. White: -- until the termination of the hearing?
Allen E. Susman: Yes, Your Honor. The difference between Annex A and Annex B, Mr. Justice White, is simply this. Annex A asked for a list of programs that MCA owns. Annex B asked for --
Byron R. White: Wait, my question is whether the issue shouldn't be decided now. Which -- should the confidentiality of Annex B be decided in this proceeding?
Allen E. Susman: No, Your Honor –-
Byron R. White: Now, and the Annex either admitted publicly, or subject to some sort of a confidential rule?
Allen E. Susman: No, Your Honor. I don't believe that that decision should be made at this time. I don't think that issue is right for adjudication.
Byron R. White: Why -- why not?
Allen E. Susman: Because the questioning hasn't gone to the point where we really know how deeply the Commission intends to delve into it. And until that's done (Voice Overlap) until we have a record --
Byron R. White: That's a matter of the questioning. That's a matter of the questioning later. But here's a document, it's on its face, it's got certain information in it or on it, and it's offered in evidence. And you come in and say, “The list is confidential and we ought to postpone, making a public delay into the hearing”, and giving no other reason whatsoever and -- why shouldn't the -- why shouldn't the decision on that document wholly aside from the other questions which may come up be made now in this proceeding? I'm not saying which way it ought to be made, maybe it should be ruled that it's confidential. But shouldn't the decision be made now?
Allen E. Susman: No, Your Honor. I don't think that decision should be made at all now. If you're doing that, you're just throwing away, discarding, and rejecting the approach to this proceeding that the District Court took in this matter. You're saying in effect that each item offered should be the subject of a separate court proceeding and I say that in the context of this particular investigatory hearing, in the manner in which this particular hearing was conducted, that is not the approach that should be taken.
Arthur J. Goldberg: But I don't find Judge Yankwich referring to any discriminatory treatment that you have, and all the things you're talking about being singled out and so on, Judge Yankwich made no findings about it. He merely said on this phase of the case, “I am of the opinion that in view of the well-grounded fears of the respondents, that testimony be given might result in the disclosure of trade secrets of which competitors might take advantage and so on”. Now, that's the basis. He didn't find that you were being discriminated against, singled out, did he?
Allen E. Susman: I think he did, Your Honor, but the words that he used was the well-grounded fears --
Arthur J. Goldberg: Well, that's on trade secrets. Can you point any finding of the judge in his findings of fact or opinion saying that the context of the hearing was set to view therefore or entitled to protection such as you now here argue?
Allen E. Susman: I think that's implicit in the finding to which Your Honor just referred --
Arthur J. Goldberg: (Inaudible)
Allen E. Susman: That one you just read. I think --
Arthur J. Goldberg: I read this merely to believe that he thought that you convinced him that if you had a public hearing, that the matters on Schedule B would reveal some trade secret. He didn't criticize the Commission. In fact, in the early part of his opinion, he said the Commission did have a right to conduct an investigation, well-established, and he sustained the Commission's rights.
Allen E. Susman: Well --
Arthur J. Goldberg: And that's in inquiry.
Allen E. Susman: His opinion came before the findings, obviously, and when it came time to the findings, he emphasized the point that he had made in his opinion, which he had put on a suggestion basis rather than an -- in an adjudicatory basis as presented by the later order. But he made it clear in connection with the hearings on the findings that he intended for these -- for this testimony to be given in confidence and to be disclosed at a later date. Now, he didn't explain that too comprehensively in his opinion, but he did make it clear I think, in connection with the hearings on the findings.
Arthur J. Goldberg: Mr. Susman, what did you disclose to Judge Yankwich that made these apparent trade secrets that you did not disclose to the Commission?
Allen E. Susman: Well, for one thing, we disclosed Annex B to Judge Yankwich although I don't think that reference appears in the record itself. But apart from that, we had a review of the entire transcript of the hearings up to that date -- many thousands of pages. We were able to demonstrate to Judge Yankwich that this -- that this -- this particular kind of treatment being given to MCA was given to no other witness. And it was clear to Judge Yankwich, I feel, that this particular company was being singled out for a particularly hostile treatment by the Commission. I think that really was the essence of Judge Yankwich's feelings plus of course the right to counsel point and the fact that the Commission was really not coming out with any rules that anybody could intelligently follow in connection with this particular inquiry. All of these were matters before Judge Yankwich, Mr. Justice Goldberg.
Arthur J. Goldberg: I'm looking again at your petition for review before Judge Yankwich and I don't find that you've raised this point in the petition, the answer that you filed in the Commission's enforcement procedure.
Allen E. Susman: Well, let me try to answer the question in another way. It is true that initially the confidentiality of Annex B was a precipitating factor which led to the District Court proceeding, but it was only one step along the way. And in connection with this -- with the action and the inquiry made by Judge Yankwich, he looked at the record as a whole because he can see that to be the function of the federal court in connection with the enforcement of an administrative subpoena to look at the record as a whole. And that I think is the impact of the law that has existed on that point. It's recognized by the Administrative Procedure Act, I think. It's recognized by the federal rules. It's recognized by the Communications Act itself.
Arthur J. Goldberg: But, isn't the rule of the legal rule is applicable whether the Commission acted arbitrarily in the use of this administrative subpoena?
Allen E. Susman: I don't think the rule is limited to that extent. I know that's the position taken by the Commission in this case as a question of arbitrariness or not. It's never been really enunciated or it shouldn't be annunciated on that basis. It's a question really, I think, of whether or not the Commission's approach is a fair and proper one, protecting both the rights of the public and the rights of the private parties involved. And incidentally, it's that particular facet of the matter that Mr. Justice Frankfurter spoke of in the Pottsville case, which I think really pivots the question that's before the Court right now. That's the crux of the matter and that's the question that the United States District Court has to answer in connection with an enforcement procedure before and which Judge Yankwich did in fact answer. Thank you, Your Honor.
Earl Warren: Mr. Douglas.
John W. Douglas: If the Court please, the District Court specifically held that the alleged failure of the Commission to promulgate adequate ground rules to cover the proceeding did not prejudice the respondents, that's conclusion ten on page 128 of the record. And that was affirmed by the Court of Appeals and is not before the Court in our view. Suggestion was made that the procedure outlined by the District Court made a great deal of sense. We would dispute that proposition, but the basic question is who's going to decide what the proper procedure is? Is it going to be the District Court? Or is it going to be the Commission? It's our view that the Commission has the right to frame procedural rules and rules of this kind so long as they stay within the realm of reasonableness. District Court or this Court might believe that there was some different procedure which if it were framing rules, would make a great deal of sense. But the Commission is charged with that responsibility and it is the function of the District Court not to substitute its judgment for that of the Commission but simply to review it for possible abuse of discretion. There were no findings in the District Court on alleged discrimination and handling of MCA or the respondent Schreiber. No suggestion that this absence of findings, such findings should have been made in the Court of Appeals. And accordingly, this argument also we don't think is a proper issue here. As far as the purpose of the investigation is concerned, District Court held that the investigation was for lawful purpose and this was upheld also by the Court of Appeals. Basic question in our minds therefore for this Court to resolve is simply whether District Court's general presumption favoring disclosure was a reasonable one. We think it was and secondly, whether the respondents had made an adequate showing that takes them out from under the operation of that general rule. I think no said showing was made and that it's not sufficient for someone to come in and say, “If I make any objections, they are going to reveal confidentiality. It's perfectly possible as with request for protective orders in the District Court in civil discovery, to come forward with some kind of generalized descriptions which would place the information sought in some kind of context where the Court could properly pass upon them.
Speaker: (Inaudible)
John W. Douglas: We're going have an additional hearing so far as all future questions are concerned. Procedure will be as the questions develop and no one knows what the questions will be at this time for the counsel to object, and for the Commission then to pass upon the request for confidentiality at that time. Insofar as Annex B is concerned, we believe that a record has been made on that point and that that particular issue is right for a decision here.
Speaker: How about Annex A?
John W. Douglas: Annex A has been produced already and there's no dispute about that.
Byron R. White: Mr. Attorney General, there's something that (Inaudible) regarding confidentiality here other than whether the act (Inaudible)
John W. Douglas: They went a lot of farther than that Mr. Justice White. They were cited -- at least three elements favoring disclosure. One of those was the importance of encouraging others to come forward to build a complete record. This was an investigatory proceeding and the building of such record is important. They also –-
Byron R. White: You mean -- so they entail the needs of (Inaudible)
John W. Douglas: Yes, on the petition to review, the decision of the presiding officer, they went forward at some length –-
Byron R. White: Did the District Court (Inaudible)
John W. Douglas: Not in our view. They just -- the District Court just went ahead and said, “This is the way we think it should be handled”, and didn't even purport to analyze the reasons given by the Commission or to evaluate them as against the claims of the private litigant.
Earl Warren: Very well.